DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 and 19-20 are presented. Claim 1 is amended. Claims 19 and 20 are new. The rejection specific to claim 11 under 35 USC 112b is withdrawn. 

Response to Arguments
Rejections under 35 USC 112b
In regards to claim 3, Applicant argues that claim 3 can be performed regardless of whether there is starting powder in the reservoir or not. The ambiguity arises from the label of “adding a first powder” in step a) of claim 1 and claim 3 having a pre-a) step where a quantity of powder is added. Since the quantity of powder added in claim 3 is before the quantity of powder in step a) the amount in step a) isn’t the first. Thus, it is confusing as to whether powder is or is not required in the reservoir. For this reason the remarks are unpersuasive. 

Rejections under 35 USC 103 
Applicant’s arguments with respect to claim 1 and the vibration isolation ring have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant further points out other potential differences found in the specification such as asymmetry of the vibration elements (Remarks page 9 second half of the second paragraph). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 requires that before step a) of claim 1, which is “adding a first amount of powder to a powder reservoir,” that powder is fed into a funnel, through one or more tubes, and into the powder reservoir. It is unclear as to whether the reservoir is required to be empty or not prior to the addition of a “first amount of powder.” Step a) in claim 1 recites a first amount of added powder and step pre-a) recites an added amount of powder. The lack of definiteness comes from there seemingly being two first quantities of powder and that it one claim requires the reservoir to require powder and one not to require powder. 
Claims 4-13 and 20 are rejected as being dependent upon claim 3. 

Claim 19 recites “the top plate” in steps d) and e). There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites steps d) and e) which include raising a top plate and rotating the top plate by 90 degrees. From what can be inferred from the other claims and the specification the top plate is a part of the packing tool and holds the transmission elements. However, it is not clear how steps d) and e) are integrated with steps a)-c). The rotation step is after the vibrational elements have been removed from the powder so it’s not clear what effect the rotation has on the powder preparation or what it has to do with the process. It would seem that the process is met by vibrating the powder, raising the vibrational elements, then making a seemingly random motion where the top plate is turned by 90 degrees. The claim is indefinite since a portion of the steps appear to not have a purpose for the method and there appears to be more to steps d) and e) than is particularly pointed out. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saharan US Pg Pub 2018/0056387 in view of Coward US Pg Pub 2018/0243769.
Claims 1 and 3: Saharan teaches vibrational densification of a powder supply in additive manufacturing (Saharan Abstract and Title). Saharan teaches that powder to be used in the build process is deposited in the supply bin (Saharan [0021]). Saharan teaches that vibrating pins extend into the powder of the supply bin and vibrate, causing the powder to compact (Saharan [002]). This is inserting a packing tool and vibrating at least the plurality of vibration transmission elements. As shown in Fig. 8 & 9, the vibration elements 28 extend downward from the tool. 

Coward teaches a device for feeding powder and the device can be used with laser metal deposition processes (Coward Abstract, [0015], and [0067]). The device taught by Coward includes a funnel (figure 2 10 output funnel), tube (figure 2 11 outlet and the space above the outlet), and vibration isolation rings (figure 2 12a and 12b isolation mounts). Coward teaches powder is transferred through the output funnel and down through the outlet sometimes with the assistance of vibration (Coward [0022]). Coward teaches the vibration isolation mount can be a gasket between the diaphragm (main powder holding area) and the exterior so that the diaphragm can be vibrated to deliver powder and not let powder escape (Coward [0022] and [0023]). Coward teaches the machine can be made compact in order to be integrated into other larger machines or assemblies (Coward [0025]). Coward teaches the device improves over the art because it consistently and accurately meters powder (Coward [0006], [0010], [0017], and [0018]). The ring (12a or 12b) is above the vibrating pins taught by Saharan and the vibration isolation works both ways preventing powder from escaping during both the filling and compacting steps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Saharan by including the powder feeding device as taught by Coward including a funnel, tube, and vibration isolation ring because Saharan does not teach a way of adding powder to the hopper leading a person of ordinary skill to look to the art for a solution, Coward teaches the device more accurately and consistently meters powder, and Coward teaches the device is readily able to be combined with other machines/processes. Further, there would be an additional efficiency savings when the powder filling machine and vibrating machine are combined during the preferred embodiment with filling sub-steps (Saharan [0005]). 

Claim 2: Saharan teaches that the bin can be filled in a stepwise manner, involving several sub-steps of filling part of the overall powder amount with more than one compaction or densification step. (Saharan [0005]). As the powder is added in several sub-steps, this is adding a second amount of powder to the reservoir.
Claim 20: Both of the rings in figure 2 are around the one or more tubes.

Claim 19: Saharan teaches vibrational densification of powder supply in additive manufacturing (Saharan Abstract and Title). Saharan teaches the powder to be used in the build process is deposited in the supply bin (Saharan [0021]). Saharan teaches that vibrating pins extend into the powder of the supply bin and vibrate, causing the powder to compact (Saharan [002]). This is inserting a packing tool and vibrating at least the plurality of vibration transmission elements. As shown in Fig. 8 & 9, the vibration elements 28 extend downward from the tool. Saharan teaches that the device for vibrating the powder includes part 50 figure 8 which meets the limitation of a top plate. The top plate is raised from the powder after the densification step. Saharan teaches that the process can include a stepwise fill/and densification process (Saharan [0005]). The claim provides no relative starting position between the top plate and the powder reservoir and the rotation of the top plate appears to be a standalone step after the other parts of the process is complete (vibrating the powder). Saharan does not explicitly teach rotating or changing the orientation of the apparatus after the process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the vibrational assembly as taught by Saharan operates in the same manner in the rotated or non-rotated position and the rearrangement would not affect the process as the step comes after the vibration. A rearrangement in parts where the rearrangement would not have modified . 

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saharan and Coward as applied to claim 3 above, and further in view of Balistreri US Pg Pub 2016/0158962.
Claim 4: Saharan in view of Coward teaches a method according to claim 3, where a tool has a top plate with vibration transmission elements which cause the powder to compact beneath the apparatus (Saharan [0024], [0025], and figure 9). Saharan also teaches a bottom plate support (13) in the supply bin (Saharan [0021] and figure 1). Saharan does not teach a pressure sensor on the top plate.
However, Balistreri teaches 3D printing. Balistreri teaches that the compression plate can be lowered and apply compressive force to the powder, and the print bed may include one or more sensors to limit the pressure on the powder (Balistreri [0045] [0046]. Balistreri teaches that a pressure sensor may be located on a side-wall of the basin and may detect when a top layer reaches a particular pressure (Balistreri [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a pressure sensor as taught by Balistreri in the apparatus as taught by Saharan in view of Coward. One of ordinary skill in the art would have been motivated to do so to prevent over-pressurizing the powder (Balistreri [0045]).
Though Balistreri teaches an example where the sensor is on the side-wall, it would have been obvious to one of ordinary skill in the art to place the sensor at any location which would provide such measurement. As Balistreri teaches that this sensor should detect when the top layer reaches a particular pressure, it is within the scope of the ordinary artisan to relocate the pressure sensor to the apparatus. A rearrangement of parts is prima facie obvious absent evidence of criticality. See MPEP §2144.04.
Claim 5: Saharan teaches vibrating the vibration elements within the powder to cause the powder to become more compact (Saharan claim 5). Thus, the elements are vibrated while in contact with the powder. Saharan in view of Coward and Balistreri teaches that the pressure sensor may detect when a top layer reaches a particular pressure, which would be a predetermined pressure limit. (Balistreri [0046]). Balistreri teaches that the compressive forces may be the compression and/or bottom plates (Balistreri [0035] and Fig. 2). This is raising the bottom plate, which must have a velocity if moving.
Claims 6 and 7: Saharan teaches that the apparatus is square, with vibration elements arranged in a 3 x 3 array (Saharan figures 4, 9, and 10). The top plate is raised from the powder after the densification step. Saharan teaches that the process can include a stepwise fill/and densification process (Saharan [0005]). The claim provides no relative starting position between the top plate and the powder reservoir and the rotation of the top plate appears to be a standalone step after the meaningful part of the process is complete (vibrating the powder). Saharan does not explicitly teach rotating or changing the orientation of the apparatus after the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application the vibrational assembly as taught by Saharan operates in the same manner in the rotated or non-rotated position and the rearrangement would not affect the process as the step comes after the vibration. A rearrangement in parts where the rearrangement would not have modified the operation can support a case of prima facie obviousness. MPEP 2144.04 VI C. This case is similarly prima facie obvious because a rotation of one part relative to another is a rearrangement. 
Claim 8: Saharan in view of Coward and Balistreri teaches a method where the vibration elements are vibrated while in contact with the powder, while the bottom plate is raised till a particular pressure is reached as discussed in claim 5 above. Saharan teaches the powder is filled and densified in a step wise manner, i.e. repeated steps (Saharan [0005]). Saharan teaches that the apparatus is square, 
Claim 9: Saharan teaches a bottom plate support (13) in the supply bin where the powder to be used in the build process is deposited (Saharan [0021] and Fig. 1). It would have been obvious to one of ordinary skill in the art to lower this plate support prior to depositing the powder in the supply bin, to accommodate more powder. One of ordinary skill in the art would have been motivated to do so to store a sufficient amount of powder required for a build.
Claim 10: Saharan teaches that a seal surrounds the plates of the apparatus (Saharan [0025]). The seal locks the apparatus’s location over the top of the powder reservoir as shown in Fig. 4.
Claim 11: Saharan in view of Coward and Balistreri teaches that the pressure sensor may detect when a top layer of powder reaches a particular pressure, which would be a predetermined pressure limit (Balistreri [0046]). Balistreri teaches that the compressive forces may be the compression and/or bottom plates (Balistreri [0035] and Fig. 2). Therefore, raising the bottom plate until a pressure sensor detects a particular pressure is obvious in view of the prior art. As Saharan in view of Coward and Balistreri teaches the desire to prevent over-pressurizing the powder, it would be obvious to one of ordinary skill in the art to set the particular pressure at the packing limit to avoid over-pressurizing the powder (Balistreri [0045]-[0046]).
Claim 12: Saharan in view of Coward and Balistreri teaches a method where the vibration elements are vibrated while in contact with the powder, while the bottom plate is raised till a particular pressure is reached as discussed in claim 5 above (Balistreri [0035] and [0046]). Saharan teaches that the bin can be filled in a stepwise manner, involving several sub-steps of filling part of the overall powder amount with more than one compaction or densification step (Saharan [0005]). Therefore, Saharan renders obvious adding powder in between packing steps.
Claim 13: the top plate apparatus as taught by Saharan is not taught as being fixed to the reservoir, and has handles to enable manual placement and removal (Saharan [0029]). Therefore, the top plate is separable from the reservoir. The funnel and tube as taught by Saharan in view of Coward is also not attached to the reservoir. Therefore, the parts are separable from the reservoir

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736